Citation Nr: 0433863	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a service-connected left ankle fracture with 
arthritis.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to August 
2001.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).

In the November 2002 notice of disagreement and March 2003 
substantive appeal, the veteran asserted a claim for service 
connection for a right knee disorder.  This issue has not 
been developed for appeal, and is therefore, not before the 
Board.  The issue of entitlement to service connection for a 
right knee condition is referred to the RO for appropriate 
development and adjudication.


FINDINGS OF FACT

1.  The veteran's service-connected left ankle disability, 
which includes x-ray evidence of arthritis, shows normal 
range of motion with no objective evidence of pain.

2.  The medical evidence of record does not show a current 
diagnosis of a left knee disorder that is related to military 
service.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
left ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5271 (2004).

2.  A left knee disability was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VCAA notice letters dated in 
October 2001 and August 2003 were sent to the veteran 
informing him that VA would obtain all service personnel and 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination 
regarding his claimed ankle condition, and one was accorded 
him in May 2002.  The Board observes that the left knee was 
not examined during the May 2002 VA examination.  However, VA 
is not under any duty to afford the veteran with a VA 
physical examination of the left knee.  See 38 C.F.R. § 
3.159.  The veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in a statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Compensable evaluation for a service-connected left ankle 
fracture.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as 
can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for a left ankle disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.

Service medical records show that the veteran was noted to 
have left foot calcium deposits in November 1980 and June 
1981.  The veteran also sought treatment for a left ankle 
injury in August 1989, and continued treatment for this 
injury through March 1990.  Service connection was granted 
for the veteran's left ankle disability in August 2002, 
effective September 1, 2001, and was rated as noncompensable 
at that time.  The veteran contends that his service-
connected left ankle disability warrants a compensable 
disability evaluation.

Upon VA examination of the left ankle in May 2002, the 
veteran reported pain, weakness, stiffness, swelling, 
instability, locking, and abnormal motion.  The veteran 
reported that his ankle would "flare up" on an "on and off 
basis," and he described the pain as "horrible."  The 
veteran indicated that the ankle was aggravated by 
"overusage" and was alleviated by rest.  He denied previous 
or on-going osteomyelitis, and further denied constitutional 
symptoms of a bone condition.  The veteran reported that he 
was not taking any medications.

Upon physical examination, the appearance of the veteran's 
ankle joints was within normal limits, bilaterally.  The 
examiner observed, "The bilateral range of motion is not 
additionally affected by pain, fatigue, weakness, lack of 
endurance, or incoordination.  The veteran does not have 
constitutional signs of arthritis including anemia, weight 
loss, fever, or skin disorder."  The veteran's gait was 
noted to be normal.  The examiner observed, "[The veteran] 
does not have limited function on standing or walking."  
Upon X-ray, the veteran's left ankle was noted to have "mild 
arthritic changes involving the talus bone."  The veteran's 
ankle was diagnosed with "mild arthritic changes," and 
noted objectively to have "tender range of motion of the 
left ankle by physical exam."

The veteran's service-connected left ankle disability has 
been assigned a noncompensable rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5271.  This 
rating contemplates a disability picture indicative of a 
normal range of motion, with no objective medical evidence of 
pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Diagnostic Code 5010 provides that arthritis that is due to 
trauma and substantiated by x-rays shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
shall be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under the criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 
percent evaluation, the next higher rating, is assigned for 
moderate limitation of motion of the ankle, and a 20 percent 
evaluation, the maximum allowed under the regulation, is 
warranted for marked limitation of motion.  Id.  Normal ankle 
dorsiflexion is from 0 degrees to 20 degrees, and normal 
plantar flexion is from 0 degrees to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2004).  The VA examiner in 2002 
found dorsiflexion of the left ankle was normal, as was 
plantar flexion of the left ankle.  The examiner noted no 
pain on movement.  As such, a compensable evaluation under 
the provisions of these diagnostic codes is not warranted.  
Id. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Diagnostic codes regarding the ankle involve 
limitation of motion, malunion or deformity, and ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274 (2004).  
However, for any other diagnostic code to be applicable, 
there must be objective medical evidence of malunion or 
deformity, or ankylosis.  As the veteran has not been 
diagnosed with these conditions, their respective diagnostic 
codes are not for application.  See 38 C.F.R. § 4.71a.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (2004) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, "functional loss" of a musculoskeletal 
disability must be considered separate from any consideration 
of the veteran's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. at 206.  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40.  Factors involved in evaluating, and 
rating disabilities of the joints include weakness, 
fatigability, lack of coordination, restricted or excess 
movement of the joint, or, pain on movement.  38 C.F.R. § 
4.45.  These factors do not specifically relate to muscle or 
nerve injuries independently of each other, but rather, refer 
to overall factors that must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.

It is noted that the veteran stated that pain in his left 
ankle occurs during periods of "flare ups" on an "on and 
off" basis.  Although he indicated that the pain is brought 
on by "overusage," there is no medical evidence to support 
the veteran's contentions that he has experienced weakness, 
fatigability, a lack of coordination, or restricted or excess 
movement.  The objective medical evidence has shown only 
minimal tenderness.  Likewise, there have been no reports of 
effusion, instability, weakness, redness, heat, abnormal 
movement, and no guarding of movements.  It is important to 
emphasize that the Rating Schedule does not provide a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The Board has considered the veteran's claim for a 
compensable rating for his musculoskeletal disability under 
all appropriate and indicated diagnostic codes.  The 
veteran's complaints of pain have been considered and have 
been taken into account in the assignment of the current 
evaluation for his service-connected left ankle disability.  
Although the Board is required to consider the effect of pain 
when making a rating determination, this was considered in 
the current disability evaluations under the provisions of 
Diagnostic Code 5271, and the functional loss of the 
veteran's left ankle due to subjective complaints of pain 
does not rise to a level to warrant a compensable rating.  
See 38 C.F.R. § 4.71, Plate II, Diagnostic Code 5271; see 
also DeLuca, 8 Vet. App. 202.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for a left knee condition.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show that the veteran sought 
treatment for "fluid on knee" in October 1976.  The veteran 
reported no recent trauma to the area.  Examination of the 
left knee revealed "some swelling and crepitation" on the 
left leg, but with "good" range of motion and strength.  In 
July 1991, the veteran sought treatment for pain and swelling 
in his left knee, reportedly "over the last year," but with 
a recent increase.  The radiological study found no 
significant abnormalities.  On the veteran's retirement 
Report of Medical History dated in April 2001, the veteran 
indicated that he had "normal" lower extremities, and did 
not report any knee-related defects or diagnoses.  Further, 
upon physical examination in April 2001, conducted also for 
the purpose of retirement, the veteran was noted to have had 
a knee injury in 1991, but it was not specified which knee 
had been injured, and no residual effects were found.

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Although there is medical 
evidence that the veteran complained of left knee pain and 
swelling while in service, a left knee disorder was not 
diagnosed.  There is no medical evidence that the veteran 
currently experiences a left knee condition, or any residuals 
of a left knee condition.  Accordingly, service connection 
for a left knee condition is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for residuals of service-
connected left ankle fracture with arthritis is denied.

Service connection for a left knee condition is denied.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



